UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1049



GILBERT L. SPURLOCK,

                                              Plaintiff - Appellant,

          versus


BANK OF AMERICA; DAVID SAUNDERS,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (CA-04-1193)


Submitted:   May 31, 2006                  Decided:   June 26, 2006


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gilbert L. Spurlock, Appellant Pro Se.       John F. McCuskey,
Christopher James Sears, SHUMAN, MCCUSKEY & SLICER, Charleston,
West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Gilbert L. Spurlock appeals the district court’s orders

accepting the report and recommendation of a magistrate judge and

dismissing his civil complaint for lack of jurisdiction and denying

his motion to remand.        We have reviewed the record and find no

reversible error.       Accordingly, we affirm because the district

court correctly concluded that it lacked jurisdiction to either

entertain the merits of Spurlock’s complaint or remand the case to

state court. See Spurlock v. Bank of America, No. CA-04-1193 (S.D.

W. Va. Dec. 2 and Dec. 13, 2005).            We deny Spurlock’s motion for

appointment of counsel. We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                     - 2 -